Citation Nr: 1734965	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-31 162	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, diagnosed as anxiety disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and G.H.

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1960 to September 1963.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In May 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed bilateral hearing loss began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed tinnitus began in service and has persisted since that time.

3.  It is reasonably shown that the Veteran's currently diagnosed anxiety disorder NOS began in service and has persisted since that time.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Service connection for a psychiatric disability, diagnosed as anxiety disorder NOS, is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The medical evidence of record documents that the Veteran has been diagnosed with bilateral hearing loss (in accordance with 38 C.F.R. § 3.385) and tinnitus during the period of the current claim (including on VA audiology examination in August 2013).  His DD Form 214 documents that his Military Occupational Specialty (MOS) in the Army was Auto Repairman, which is an occupation that has been determined by VA to have a high probability of hazardous noise exposure.  The Veteran has reported that he has had ongoing symptoms of bilateral hearing loss and tinnitus ever since being exposed to loud noise during his service, and the Board finds these reports to be competent and credible.  Furthermore, the Veteran's reports of continuous symptoms are the most probative evidence of record addressing a causal link between his current bilateral hearing loss and tinnitus and his military service.  [The Board finds that the negative medical opinions provided by the August 2013 VA audiology examiner are entitled to no probative weight, because this examiner did not take into account the Veteran's MOS and noise exposure in service or his reports of continuous symptoms since service]  Thus, service connection for bilateral hearing loss and for tinnitus is warranted.  See 38 C.F.R. § 3.303(b).

The medical evidence of record also documents that the Veteran has been diagnosed with anxiety disorder NOS during the period of the current claim (including in VA treatment records dating throughout the course of the appeal).  His service treatment records include a September 1963 Report of Medical History (completed at the time of his service separation), on which he indicated that he had a history of depression or excessive worry.  In addition, he testified at both of his hearings that he was involved in a motor vehicle accident in service, during which he was a passenger and the driver of the other vehicle was killed.  The Veteran has reported that he has had ongoing symptoms of anxiety ever since this incident during his service (particularly in the context of riding in vehicles as a passenger), and the Board finds these reports to be competent and credible.  In a June 2012 VA treatment record, a VA physician noted that the Veteran had increasing symptoms suggestive of generalized anxiety disorder and had "again begun to have bad dreams and nightmares of prior military experiences," and it was noted that the VA physician discussed with the Veteran "the various contributors to his symptoms of anxiety...including his military experiences[.]"  Thereafter, in a June 2013 VA treatment record, the same VA physician noted that he and the Veteran had "discussed the accident he experienced while in the service which now makes him sensitive to riding as a passenger."  These June 2012 and June 2013 opinions are the most probative evidence of record addressing a causal link between the Veteran's current anxiety disorder NOS and his military service.  Thus, service connection for a psychiatric disability, diagnosed as anxiety disorder NOS, is warranted.  See 38 C.F.R. § 3.303(b).  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a psychiatric disability, diagnosed as anxiety disorder NOS, is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


